NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

LAWRENCE WALLACE,                               No. 19-55964

                Plaintiff-Appellant,            D.C. No. 5:17-cv-01794-MWF-SS

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee,

and

FEDERAL BUREAU OF PRISONS,

                Defendant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Federal prisoner Lawrence Wallace appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing his Federal Tort Claims Act action alleging negligence and

battery. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. San

Remo Hotel L.P. v. San Francisco City & County, 364 F.3d 1088, 1094 (9th Cir.

2004) (dismissal based on issue preclusion); Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Wallace’s action as barred by issue

preclusion because the issues involved in the negligence and battery claims were

actually litigated and decided in Wallace’s prior action under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

See Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (issue preclusion bars “successive

litigation of an issue of fact or law actually litigated and resolved in a valid court

determination essential to the prior judgment, even if the issue recurs in the context

of a different claim” (citation and internal quotation marks omitted)); Paulo v.

Holder, 669 F.3d 911, 917 (9th Cir. 2011) (requirements for federal issue

preclusion).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests, including those set forth in the opening

brief, are denied.




                                           2                                     19-55964
The Clerk will file the opening brief submitted at Docket Entry No. 12.

AFFIRMED.




                                  3                                   19-55964